We were not unmindful of a slight change in statute (Acts 1915, p. 939) by its codification (section 8599, Code of 1923). Yet the reason still obtains under the last statute, as indicated in Hackett v. Cash, 196 Ala. 403, 406, 72 So. 52, to the effect that said statute was not intended to require the appellate court to disregard the finding of the trial court upon the facts when such court had the better opportunity to pass on the evidence than the appellate court. If such was the legislative intent, it would be an invasion by the Legislature of the power of the judiciary.
Rehearing denied.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.